Citation Nr: 0832865	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  96-48 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
secondary to the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1973 and August 28, 1990 to September 4, 1990.  He 
had active duty for training from March 6, 1989 to March 7, 
1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1998 rating 
decision, by the New York, New York, Regional Office (RO), 
which denied the claim for service connection for a left knee 
disorder, secondary to the service-connected right knee 
disorder.  Subsequently, in November 2004, the RO confirmed 
the denial of service connection for a left knee disorder, 
claimed as secondary to the service-connected right knee 
disorder.  Subsequently, the claims folder was transferred to 
the VA Regional Office in St. Petersburg, Florida.  

On April 16, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  Following this hearing, additional evidence was 
submitted to the Board by the veteran along with a waiver of 
initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (c) (2007).  

In September 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2008.  


FINDING OF FACT

The left knee disability is unrelated to the veteran's 
service-connected right knee disability.  



CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of the service-connected degenerative joint disease, 
status post traumatic arthropathy, right knee.  38 C.F.R. 
§ 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

While the notices provided to the veteran in January 2003 and 
December 2003 were not given prior to the to the initial RO 
decision, the notices as provided by the RO prior to the 
transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additional letters were issued in 
January 2005 and March 2008.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in April 
2008.  In addition, the September 1998 SSOC, the November 
2004 SSOC, the April 2005 SSOC, and the June 2008 SSOC 
provided the veteran with an additional 60 days to submit 
additional evidence.  In addition, during the Board hearing 
at the RO in April 2007, the veteran was informed of what the 
evidence must show to establish secondary service connection 
for his left knee disorder.  See 38 C.F.R. § 3.103.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the veteran on 
the potential disability rating or effective date elements of 
his claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006 and March 2008.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a left knee 
disorder secondary to the service-connected right knee 
disorder, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that there 
has been fundamental fairness.  


II.  Factual background.

In July 1989, the veteran underwent arthroscopy, which 
revealed torn meniscus in the right knee, synovitis in the 
right knee, and chondromalacia grade IV, medial femoral 
condyle.  

In a statement dated in November 1994, Dr. Gary Purcell 
indicated that the veteran had been seen in his office on 
several occasions during the period from June 25, 1994 to 
October 6, 1994.  Dr. Purcell reported that the veteran 
sustained a work related injury to his left knee on June 4, 
1994; his diagnosis was medial meniscal tear of the left 
knee.  Dr. Purcell explained that, while being treated for 
his left knee, the veteran had to favor his right leg 
considerable; consequently he damaged his right knee.  

By a rating action in October 1995, the RO granted service 
connection for chronic knee pain, secondary to post-traumatic 
degenerative joint disease, right knee, effective January 5, 
1995.  

The veteran's claim for service connection for a left knee 
disorder (VA Form 21-4138) was received in November 1995.  
The veteran indicated that he injured his left knee in a 
falling accident which was, in part, due to his inability to 
maintain balance from his right leg.  Submitted in support of 
the veteran's claim were private treatment records dated from 
February 1995 through March 1997.  Among these records is a 
medical statement from Dr. Gary T. Purcell, dated in October 
1995, noting that the veteran sustained an injury to his 
right knee which eventually required surgery in July 1989.  
He also sustained an injury to the left knee in June 1994 
while at work; he then underwent arthroscopic surgery on the 
left knee in February 1995.  Dr. Purcell stated that the 
veteran was putting undue stress on the left knee due to 
persistent pain in the right knee.  Dr. Purcell stated that 
the veteran presently has persistent pain in his left knee 
which is secondary to post-traumatic degenerative changes of 
the left knee.  

Of record is a copy of a Social Security Administration 
decision, dated in January 1996, which determined that the 
veteran was disabled due to severe osteoarthritis and chronic 
derangement of both knees.  

Following a VA examination in September 1997, the veteran was 
diagnosed with internal derangement of the left knee, 
secondary to recent work-related injury.  

Of record is a treatment report from Dr. Barry Rubin, dated 
in January 1998, indicating that based on the examination of 
the veteran and history provided, there appeared to be a 
causal relationship between the work related incident in June 
1994 and his bilateral knee condition.  

Following a VA examination in November 1998, the veteran was 
diagnosed with early arthritis in the left knee which was 
moderate in nature with decreased joint space.  

VA progress notes dated from December 2003 through April 2005 
show that the veteran received ongoing clinical evaluation 
and treatment for chronic knee pain due to advance 
degenerative arthritis involving the patellofemoral joints 
bilaterally.  

At his personal hearing in April 2007, the veteran testified 
that he originally injured his right knee in service; he 
stated that a subsequent fall, caused by his right knee, 
caused an aggravation of his left knee disorder.  Submitted 
at the hearing was a medical statement from Dr. Debra L. 
Robinson, dated in April 2007, indicating that the veteran is 
under her care for several medical conditions.  Dr. Robinson 
stated that the veteran's most troubling medical problem is 
the post-traumatic arthritis in both knees; she noted that 
this is disabling and is the source of his chronic severe 
pain.  Dr. Robinson explained that the veteran's arthritic 
knees have an extremely limited range of motion and causes 
him to be extremely unsteady when walking.  

The veteran was afforded a VA examination in April 2008.  At 
that time, the examiner noted that the entire two volumes of 
the veteran's claims folder, including the service medical 
records, were reviewed.  It was noted that, while on active 
duty in the National Guard, on March 7, 1979, the veteran 
slipped on some ice and injured his right knee.  He 
subsequently underwent a right knee arthroscopy.  There was 
noted in the right knee chondromalacia grade 4 of the right 
medial femoral condyle.  The examiner noted that the fact 
that the veteran was shown to have grade 4 chondromalacia of 
the right knee indicates that his knees had undergone 
significant wear and tear to the degree that he would very 
reasonably have chondromalacia of the left knee not caused by 
a fall.  The examiner also noted that the record indicates 
that the veteran developed left knee pain in June 1994 after 
he slipped at work as a correctional officer on a battery and 
twisted his left knee while falling.  He underwent 
arthroscopy of the left knee in February 1995.  The examiner 
noted that postoperative diagnosis was complex tear of the 
left medial meniscus which he did not think would have 
occurred because of the fall on the right knee in 1989.  
Following an examination of the left knee, the veteran was 
diagnosed with severe degenerative arthritis of the left 
knee, status post injuries and surgeries.  The examiner 
stated that it was his opinion that the veteran's left knee 
condition was caused by normal wear and tear and by the 
employment related injury; therefore, he opined that the 
veteran's left knee condition was not caused by or aggravated 
by the right knee condition.  


III.  Legal Analysis.

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law. This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established. 
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has argued that his left knee disability was 
caused by his service-connected right knee disorder.  In this 
regard, the record reflects that service connection was 
established for a right knee disorder in October 1995.  

The Board notes that the preponderance of the evidence is 
against a finding of service connection for a left knee 
disability on a secondary basis.  Significantly, in an 
October 1995 treatment report, Dr. Purcell stated that the 
veteran was putting undue stress on the left knee due to 
persistent pain in the right knee, suggesting a relationship 
between the right knee disability and the current left knee 
disorder.  However, a September 1997 VA examination report 
noted a diagnosis of internal derangement of the left knee 
secondary to recent work related injury.  In addition, 
following an evaluation in January 1998, Dr. Rubin stated 
that there appeared to be a causal relationship between the 
work related incident of June 1994 and his bilateral knee 
disability.  The Board also finds the April 2008 VA 
examiner's opinion that the veteran's left knee condition was 
caused by normal wear and tear and by the employment related 
injury, and that the veteran's left knee condition was not 
caused by or aggravated by the right knee condition to be 
persuasive.  The Board notes that this opinion was rendered 
after an examination of the veteran, a review VA outpatient 
treatment records and a review of the veteran's service 
medical records. The opinion was provided in conjunction with 
a detailed examination of the veteran's current condition and 
past medical history.  This opinion is competent and is more 
probative than the other competent evidence of record.  The 
contemporaneous evidence tends to show that the veteran began 
complaining of left knee pain after his work related fall 
when he slipped and landing on his left knee in June 1994.  
Although the examiner reports other diagnoses, he attributed 
the other findings to normal wear and tear rather than any 
degree of disability due to the right knee.  

The Board finds that the only evidence in favor of the 
veteran's claim is his own assertion that his left knee 
disorder is related to his service connected degenerative 
joint disease in the right knee.  His opinion as to etiology, 
however, is unpersuasive.  To the extent that he reports that 
he fell due to instability on the right, such statement is 
inconsistent with the contemporaneous records.  The documents 
in proximity to the event establish a work-related event; he 
slipped on a radio battery.  In February 1998, he reported to 
Dr. Robin that the left knee buckled causing him to fall and 
pulling the right knee.  This is very different than the more 
recent statements that the right caused the left knee.  We 
find that his revised version of events is not credible.  

In sum, the evidentiary record establishes that the veteran's 
service-connected advanced degenerative joint disease of the 
right knee with post-traumatic arthropathy did not caused or 
aggravated the veteran's current left knee disability.  
Additionally, there is no evidence showing that he has a left 
knee disorder which is related to service.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for a left knee disorder, secondary to 
degenerative arthritis in the right knee.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for a left knee disability, secondary to 
the service-connected right knee disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


